Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 This action is in response to amendments and arguments received on 12/06/2021. Claims 1-11 were previously pending. Claims 1, 4, 6 and 7 are amended. Claims 3, 5 and 8 are cancelled. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office
 A complete action on the merits of claims 1-2, 4, 6-7 and 9-11 follows below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4, end of line 7, “, and the base portion” is deleted.
Claim 10, line 12, “small” is amended to --smaller--.
Claim 11, line 4, “, and” is amended to --; and--.

Allowable Subject Matter
Claims 1-2, 4, 6-7 and 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowed for disclosing the claimed size and positional relationship between the base portion, the small diameter section, the large diameter section, the at least one elastic member, the threaded hole and the screw member. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 1 are Lien (US Patent No. 9,630,299) and Kitaura et al. (US Patent No. 5,226,637). But Lien alone or in combination with Kitaura et al. does not teach such size and positional relationships.
Claims 2, 4, 6-7 and 9-11 are allowed due to dependency on allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723